In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-2333
ST. AUGUSTINE SCHOOL, et al.,
                                                Plaintiffs-Appellants,
                                 v.

TONY EVERS, in his official capacity, as Superintendent of Pub-
lic Instruction, et al.,
                                           Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
            No. 2:16-cv-00575 — Lynn Adelman, Judge.
                     ____________________

  ARGUED NOVEMBER 29, 2017 — DECIDED OCTOBER 11, 2018
               ____________________

   Before WOOD, Chief Judge, and RIPPLE and KANNE, Circuit
Judges.
    WOOD, Chief Judge. St. Augustine School, along with Jo-
seph and Amy Forro, sued Wisconsin’s Superintendent of
Public Instruction and Friess Lake School District for refusing
to provide school transportation (or equivalent cash beneﬁts)
to the Forros’ children. The school and family assert that the
2                                                              No. 17-2333

state denied them this beneﬁt in violation of the Establish-
ment and Free Exercise Clauses of the First Amendment.
    The district court granted summary judgment for the de-
fendants, and we now aﬃrm. Contrary to the plaintiﬀs’ asser-
tions, the record does not establish that the Superintendent or
the school district furnished or withheld public beneﬁts on the
basis of non-neutral religious criteria. Nor does the evidence
support the claim that public oﬃcials impermissibly deter-
mined the school’s aﬃliation on the basis of theology, ecclesi-
ology, or ritual. Instead, it shows that public oﬃcials applied
a secular statute that limits beneﬁts to a single school aﬃliated
with any sponsoring group—and, when St. Augustine de-
clared itself to be Catholic, they took the school at its word. 1
                                      I
    Wisconsin law requires school districts to bus private-
school students, 2 WIS. STAT. § 121.54, but that obligation ex-
tends only to one private school “aﬃliated with the same re-
ligious denomination” within each geographic attendance



    1  The dissent characterizes the Superintendent’s actions as an “exten-
sive” examination of the school’s theological affiliation. Post at 5 n.8. As
we explain below, however, that is not at all what happened. All the Su-
perintendent did was to look at the school’s own description of itself as
“Catholic” and take its word for it. He did not delve into corporate nice-
ties, educational materials, or anything else that would inappropriately
have entangled him with matters of religion. Nor did the Superintendent
ever assume, one way or the other, anything about the school’s affiliation
with the archdiocese of Milwaukee or any other subdivision of the Catho-
lic Church, or the similarity (or differences) in the beliefs held by each one.
    2Districts may discharge this obligation by making a direct payment
to pupils’ parents. WIS. STAT. § 121.55(1)(b).
No. 17-2333                                                     3

area, WIS. STAT. § 121.51. In an eﬀort to avoid an unconstitu-
tional interpretation of this limitation, the Wisconsin Supreme
Court has construed section 121.51 to reach any two private
schools “aﬃliated or operated by a single sponsoring group,
whether … secular or religious.” State ex rel. Vanko v. Kahl, 52
Wis. 2d 206, 215 (1971) (emphasis added). According to that
court, the statute’s reference to denominational aﬃliation is not
meant to introduce a religious criterion, but rather to establish
that the test of aﬃliation is not limited to “operation by a sin-
gle agency or set of trustees or religious order.” Id. at 215. For
example, the court explained, schools operated by the Fran-
ciscan Order and Jesuit Order would “be considered, along
with diocesan schools, as part of the Catholic school system
… because all are ‘aﬃliated with the same religious denomi-
nation.’” Id. at 215–16. At the same time, oﬃcials may not de-
termine the aﬃliation of a religious school by monitoring and
evaluating its practices or personnel. Holy Trinity Cmty. Sch.,
Inc. v. Kahl, 82 Wis. 2d 139, 154–58 (1978). Instead, public oﬃ-
cials “are obliged to accept the professions of the school and to
accord them validity without further inquiry.” Id. at 155 (em-
phasis added).
    This case arose when St. Augustine applied for transpor-
tation for its students, including the Forros’ children. Invok-
ing section 121.51, the Friess Lake School District denied its
request, and Wisconsin’s Superintendent of Public Instruc-
tion, Tony Evers, upheld that decision. At the relevant time,
St. Augustine described itself as a Catholic school. In its re-
quest for busing, the school told the district that it was “an
independent, private Catholic school.” In the section of its
website entitled “About Us,” St. Augustine stated that it is “an
independent and private traditional Roman Catholic School”
4                                                          No. 17-2333

that “loves and praises all the traditional practices of the Cath-
olic Faith” and “recognizes its spiritual custodial duty of es-
tablishing an authentic Catholic environment.” 3
    The problem was that there was already a Catholic school
within the same catchment zone—St. Gabriel School, which
was operated by the Archdiocese of Milwaukee. Relying on
each school’s self-classiﬁcation, the school district and Super-
intendent determined that both schools were aﬃliated with
the same sponsoring group, as Vanko used that term. (They
may have thought that if the Franciscans and Jesuits were con-
sidered as “the same” for purposes of Wisconsin law, then so
were St. Augustine and St. Gabriel.) Because St. Gabriel had
already qualiﬁed for busing, the district and Superintendent
disclaimed any obligation under section 121.51 to provide
transportation services or their monetary equivalent to St. Au-
gustine’s students.
    St. Augustine and the Forros sued the school district and
Superintendent in state court for violations of their federal
civil rights under 42 U.S.C. § 1983 and for violations of the
state busing statute; the defendants removed the case to fed-
eral court. St. Augustine asserts that its students are entitled
to publicly subsidized transportation and that, in rejecting
their application, the state impermissibly probed into its reli-
gious beliefs. It maintains that even though it identiﬁes itself
as Catholic (specifying Roman Catholic in at least one place),

    3 Although not pertinent here (because it was not a factor on which
the Superintendent relied), we note that St. Augustine’s employment ap-
plication asks applicants about their “Catholic Background,” including
their “views as a Catholic teacher on why you wish to teach in a small,
private school teaching in the Catholic tradition” and “what [they] expect
from a truly Catholic educational institution.”
No. 17-2333                                                    5

it was nonetheless distinct from the diocesan schools in its
curriculum and religious practices. The district court re-
manded the state claims to the state court and granted sum-
mary judgment in favor of the defendants on the federal
claims. St. Augustine and the Forros appeal from that judg-
ment.
                               II
    Because this case comes to us following summary judg-
ment, we have assessed the plaintiﬀs’ claims and evidence de
novo, Spierer v. Rossman, 798 F.3d 502, 507 (7th Cir. 2015),
mindful that summary judgment is appropriate in the ab-
sence of a “genuine dispute as to any material fact” if “the
movant is entitled to judgment as a matter of law.” FED. R. CIV.
P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
248–52 (1986). For the plaintiﬀs to move ahead on their section
1983 claim, the record must contain evidence that would per-
mit a trier of fact to ﬁnd that “(1) they held a constitutionally
protected right; (2) they were deprived of this right in viola-
tion of the Constitution; (3) the defendants intentionally
caused this deprivation; and (4) the defendants acted under
color of law.” Donald v. Polk Cnty., 836 F.2d 376, 379 (7th Cir.
1988).
    Plaintiﬀs argue that the application of section 121.51 de-
prived them of their First Amendment rights in two ways.
First, they assert that the defendants violated the Free Exer-
cise Clause by depriving St. Augustine (and the parents of its
students) of a public beneﬁt on account of their religion. As
we explain in more detail below, this theory fails because, as
construed by the Wisconsin Supreme Court, section 121.51 is
a facially neutral and generally applicable law that deprives
all private schools—religious and secular alike—of receiving
6                                                   No. 17-2333

a subsidy already claimed by another school aﬃliated with
the same group or organization. Second, plaintiﬀs suggest
that the defendants’ application of section 121.51 violated the
Establishment Clause by entangling the state actors with reli-
gious doctrine and belief when they categorized St. Augustine
as Catholic. This allegation lacks support in the record, which
shows that it was St. Augustine—not the state—that chose to
deﬁne itself as Catholic. Ironically, it is St. Augustine’s ap-
proach, not the state’s, that would require oﬃcials to look be-
yond outward expressions of aﬃliation to engage in poten-
tially impermissible inquiries into the ecclesiological bounda-
ries of religions and denominations. The district court thus
properly dismissed this suit.
                               A
    As a preliminary matter, plaintiffs incorrectly assert that a
factual dispute precludes summary judgment. They believe
that the record could establish that the defendants consulted
St. Augustine’s original articles of incorporation, which de-
clared the institution a nondenominational Christian school,
before they rejected its busing application. Had the defend-
ants known of the articles’ language, the argument goes, an
impermissible inquiry into the school’s religious doctrine or
practice must have prompted its classification as Catholic. But
plaintiffs have failed to carry their burden of producing evi-
dence to support their assertion that the defendants looked at
the document. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–24
(1986). Without any evidence that they did so, a secondary
No. 17-2333                                                      7

dispute over whether St. Augustine submitted the original ar-
ticles of incorporation to the state is immaterial.
     Although plaintiffs suggest that a footnote in the Superin-
tendent’s decision proves that he, at least, pulled and re-
viewed the articles on his own, they misconstrue that note.
The footnote states that St. Augustine “did not provide the
complete Articles of Incorporation,” which “according to the
online records of the Wisconsin Department of Financial In-
stitution” have remained in effect since their 1981 filing. This
statement does not establish that the Superintendent ever saw
the articles—it indicates only that he saw records of their fil-
ing. (And, while we do not base our opinion on this fact, we
note that the website in question produces only a docket-style
list of filings without links to their contents. Corporate Records,
Saint Augustine School, Inc., WIS. DEP’T OF FIN. INSTITUTIONS,
https://www.wdfi.org/apps/CorpSearch/Details.aspx?en-
tityID=6N08664&hash=474157237&searchFunc-
tionID=9f86b932-7cef-4bc9-a6a5-7222036a7830&type=Sim-
ple&q=saint+augustine+school (last visited Oct. 11, 2018).)
Therefore, even if it were relevant to a First Amendment anal-
ysis, plaintiffs have put forward no evidence to suggest that
the defendants knew about and ignored the commitment to
interdenominational Christianity professed in St. Augustine’s
bylaws. Because plaintiffs had no constitutional right under
the First (or any) Amendment to have the defendants consult
St. Augustine’s articles of incorporation, their assertions that
the school submitted the articles of incorporation cannot cre-
ate a factual dispute sufficient to preclude summary judg-
ment.
8                                                    No. 17-2333

                                B
     We now turn to the heart of this case: the constitutional
claims. We conclude that the defendants did not violate the
Free Exercise Clause when they denied St. Augustine’s busing
application pursuant to the religiously neutral and generally
applicable grounds provided in section 121.51. Since Employ-
ment Division v. Smith, the Supreme Court has consistently
held that “the right of free exercise does not relieve an indi-
vidual of the obligation to comply with a ‘valid and neutral
law of general applicability on the ground that the law pro-
scribes (or prescribes) conduct that his religion prescribes (or
proscribes).’” 494 U.S. 872, 879 (1990) (quoting United States v.
Lee, 455 U.S. 252, 263 n.3 (1982) (Stevens, J., concurring)). That
rule resolves the present case. The defendants refused to bus
pupils to St. Augustine because another school—St. Gabriel—
shared its institutional affiliation and served the same catch-
ment zone. That the schools’ shared affiliation happened to
follow denominational lines in this case does not entitle plain-
tiffs to an exemption from a restriction placed on all private
schools that have a common sponsoring group, as Wisconsin
law defines it.
    Plaintiffs’ argument to the contrary rests on a misunder-
standing of section 121.51. They repeatedly complain that the
defendants denied St. Augustine (and its families) a public
benefit because of St. Augustine’s religious beliefs or prac-
tices. We do not doubt that section 121.51 foists a choice on
religious families and schools. It requires parents to decide
whether to elect the school that qualifies for benefits, or to
forgo the benefits and select a school that better reflects their
preferred ritual, doctrine, or approach. Here, the Forros could
send their children to a school that more precisely reflects
No. 17-2333                                                    9

their religious values only if they declined transportation ben-
efits.
    For its part, St. Augustine had to choose between identify-
ing as Catholic and securing transit funding for its students.
Were we presented with nothing but the text of section 121.51,
which would appear to operate only with respect to religious
schools, plaintiffs might have a strong case. To the extent that
the statute “denies a generally available benefit solely on ac-
count of religious identity,” it would “impose[] a penalty on
the free exercise of religion.” Trinity Lutheran Church of Colum-
bia, Inc. v. Comer, 137 S. Ct. 2012, 2019 (2017). Strict scrutiny
would then apply, see id. at 2024, a burden that the defendants
in this case do not attempt to meet.
     Yet the Wisconsin Supreme Court took that problem off
the table when it authoritatively construed the statute to
avoid any such constitutional problem. See Reiser v. Residen-
tial Funding Corp., 380 F.3d 1027, 1029 (7th Cir. 2004). As the
state supreme court reads the statute, section 121.51 imposes
a neutral and generally applicable limitation on transporta-
tion funding. Its ban on busing services in overlapping at-
tendance areas applies “to all private schools affiliated or op-
erated by a single sponsoring group, whether such school op-
erating agency or corporation is secular or religious.” State ex
rel. Vanko, 52 Wis. 2d at 215 (emphasis added). The state su-
preme court interpreted the statutory language singling out
“private schools affiliated with the same religious denomina-
tion” as serving only to establish affiliation with a denomina-
tion as the operative limitation “rather than operation by a
single agency or set of trustees or religious order.” Id. at 465.
In determining affiliation with a religious denomination, the
10                                                        No. 17-2333

state generally must accept the school’s own profession of af-
filiation or non-affiliation. Holy Trinity Cmty. Sch., Inc., 82 Wis.
2d at 155–58.
     Thus, section 121.51 bars two self-identified Catholic
schools from receiving transit subsidies, but it also bars fund-
ing two Montessori schools, two International Baccalaureate®
schools, or two French International schools. As in the case of
St. Augustine, the bar would apply even though the same cor-
porate parent did not own or control both institutions and
thus the articles of incorporation would reflect two entities.
The reason why St. Augustine cannot demand services within
its desired attendance zone is not because it is a Catholic
school; it is because—by its own choice—it professes to be af-
filiated with a group that already has a school in that zone.4
By the same token, Wisconsin is not denying the Forros a
transit subsidy because they are Catholic or because they seek
to send their children to Catholic school. It funds transporta-
tion for all of the Catholic families who send their children to
St. Gabriel. The problem for St. Augustine is not that it is Cath-
olic; it is that it is second in line.
    Because section 121.51 does not deny benefits on the basis
of their religion, neither St. Augustine School nor the Forros
can obtain relief under the Free Exercise Clause. See Smith,
494 U.S. at 879. Section 121.51 imposes a neutral and generally
applicable restriction on transit funding. The defendants thus
did not violate the Free Exercise Clause when they relied on
section 121.51 to deny St. Augustine’s busing application.


     4
     We know from Holy Trinity that if St. Augustine professed to be an-
ything but Catholic, that statement too would have to be taken at face
value, and we would not have this case.
No. 17-2333                                                   11

                               C
    Plaintiffs also assert that, as applied in this case, section
121.51 violates the Establishment Clause. We agree with them
that the state may neither define nor police religious ortho-
doxy. But they have not shown that the state did any such
thing. Contrary to the dissent’s assertions, the record contains
no evidence of an impermissible inquiry into the religious
character of St. Augustine, let alone a comparison of the re-
spective doctrines and practices of St. Augustine, St. Gabriel,
and other Catholic institutions.
    Had the defendants applied a religious test to establish de-
nominational affiliation, we can assume that they would have
violated Lemon’s prohibition of entanglement between gov-
ernment and religion. Lemon v. Kurtzman, 403 U.S. 602, 613
(1971). A long line of cases prohibits secular courts from de-
lineating religious creeds or assessing compliance with them.
E.g., Presbyterian Church in the United States v. Mary Elizabeth
Blue Hull Mem’l Presbyterian Church, 393 U.S. 440 (1969) (pro-
hibiting courts from judging adherence to denomination’s
traditional doctrines). In fact, the state may not even monitor
a religious school to identify which aspects of its curriculum
and courses contain religious content generally. New York v.
Cathedral Acad., 434 U.S. 125, 132–33 (1977) (disapproving of a
scheme that required state to identify “any religious content
in various classroom materials” as part of a reimbursement
process, id. at 133); Lemon, 403 U.S. at 619 (invalidating Rhode
Island salary supplements for parochial teachers’ secular
teaching because “comprehensive, discriminating, and con-
tinuing state surveillance w[ould] inevitably be required to
ensure that” teachers’ religious beliefs did not infect their
12                                                 No. 17-2333

teaching). Thus, had the defendants determined that St. Au-
gustine was Catholic on the basis of an affinity between its
teachings or practices and those sanctioned by chosen dio-
ceses, orders, or prelates, we would have found the defend-
ants’ inquiry to be unconstitutional.
    Plaintiffs assert that such a forbidden probe lay behind the
denial of St. Augustine’s busing application. They argue that
the defendants “based their finding of affiliation on the con-
clusion that St. Augustine and St. Gabriel were theologically
connected even though St. Augustine said that it was ‘reli-
giously distinct’ from the schools of the Archdiocese.” The
current system, St. Augustine argues, impermissibly permits
the state “to decide who is and is not in the same religious
denomination based on something other than legal and secu-
lar connections, and to ignore the claims of religious adher-
ents about whether they are and are not religiously distinct.”
    The problem with St. Augustine’s argument is that the
school district and state superintendent did not consider St.
Augustine’s theology or its religious practices. They did not,
to use plaintiffs’ words, “ignore the claims of religious adher-
ents about whether they are [or] are not religiously distinct”
from another denomination. The defendants did not inde-
pendently assign the label “Catholic” to St. Augustine. St. Au-
gustine did. The defendants read and credited St. Augustine’s
statements on its website and busing request form that it was
a Catholic—specifically a Roman Catholic—school. Defend-
ants properly avoided wading into any discussion about
whether each school faithfully operates within the Catholic
tradition because each one calls itself a Catholic School. The
dissent claims that the state superintendent “examined exten-
sively the theological statements on the School’s website and
No. 17-2333                                                     13

determined that it evinces an affiliation with the Catholic
Church.” But it cites a portion of the Superintendent’s deci-
sion that does no more than quote verbatim the school’s own
description of itself as a “Roman Catholic School” providing
an education to “the children of our Catholic community”
while “lov[ing] and prais[ing] all the traditional practices of
the Catholic faith.” R. 26-10, at 7. Taking a party’s repeated
chosen label at face value hardly constitutes a deep-dive into
the nuances of religious affiliation.
    Plaintiffs contend that section 121.51 also required the de-
fendants to consider statements in the school’s articles of in-
corporation and bylaws, which purportedly would have
shown that the school’s leadership disclaimed affiliation with
the Catholic Church. But why does the Constitution compel
exclusive reliance on that evidence, as opposed to the school’s
express statement on its application for benefits? We know of
no such rule. Of course, as Holy Trinity illustrates, St. Augus-
tine is free to change its affiliation, and the state must also re-
spect such a change. See 82 Wis. 2d at 146. But at least in our
case, all evidence viewed by the school district and superin-
tendent indicated that St. Augustine and St. Gabriel professed
affiliation with the same Roman Catholic Church.
    We see no evidence to support plaintiffs’ and the dissent’s
hypothesized parade of horribles. Under the current system,
they contend that the state could redefine denominational
boundaries and “lump the Lutherans of the Missouri Synods
in with those in the Evangelical Lutheran Church in America”
while “Anglican Catholics could be thrown in with the Ro-
man Catholics” because “each of them use the ‘Lutheran,’
[and] Catholic,’ … monikers.” That is just to say, however,
that there can be a question about which entity is the “group”
14                                                    No. 17-2333

to which section 121.51 refers. We assume that the Missouri
Synods would be entitled to argue that they are a different
group from the Evangelicals, that the Orthodox Jews are enti-
tled to argue that they are a different group from Reformed
Jews, and that Shi’a Muslims can urge that they are different
from Sunnis. We are content to save those cases for another
day. In the present case, both St. Augustine and St. Gabriel
self-designated as Roman Catholic, and that is enough. If we
were presented with a state’s refusal to recognize a denomi-
nation or a public official’s attempt to serve as an arbiter of a
religious schism, we would have a different case. We agree
with our dissenting colleague that labels may not fully cap-
ture the plurality of religious beliefs in America. But for Wis-
consin’s statute to pose any meaningful limitation on the
state’s provision of busing, school districts must be able to
rely on self-adopted labels.
    Ironically, it is St. Augustine and the Forros—not the
state—that are asking us to undertake an unconstitutional
analysis of religious belief. They contend that St. Augustine is
distinct because it “practices its religion differently than St.
Gabriel.” They argue that “even if similar practices or beliefs
could be the basis for ‘affiliation,’” the denial of St. Augustine’s
busing application cannot stand because the defendants “ex-
plicitly did not look at or compare St. Augustine’s beliefs and
practices with St. Gabriel’s to determine whether they were
sufficiently comparable such that they could be considered
‘affiliated’ or sponsored by some group.’” Yet considering
No. 17-2333                                                          15

whether a difference in belief constitutes a difference in de-
nomination is precisely what Presbyterian Church forbids. 5 393
U.S. 440. The entire point of the approach endorsed by the
Wisconsin Supreme Court and followed by the defendants is
to take matters of doctrine and belief out of the secular deter-
mination of institutional affiliation. We will not pervert the
Establishment Clause to declare internal doctrinal differences
a matter of state concern. Nor are we prepared to say, in con-
flict with the Wisconsin Supreme Court, that the state’s only
choice is to assume that each and every school is unique and
thus all children must receive transportation benefits.
    Before concluding, we add a word about why we think it
both unnecessary and inappropriate to abstain sua sponte from
deciding the issues before us pursuant to the doctrine of Rail-
road Commission of Texas v. Pullman Co., 312 U.S. 496 (1941).
The Wisconsin Supreme Court has already resolved the criti-
cal questions of state law in Vanko and Holy Trinity Church. It
has told state authorities how to apply the test of affiliation
with a single sponsoring group, and it has stressed that the
responsible state officials must accept a religious organiza-
tion’s self-characterization. It has also disapproved the factor
on which our dissenting colleague relies so heavily—owner-
ship or control by a single entity. Pullman does not require a
federal court to stay its hand simply because a state legislature

    5 It is hardly unusual for churches within the same denomination to
display some differences. One Lutheran church might have a pastor who
emphasizes public service, while another might have a minister who em-
phasizes self-reflection and atonement. One might approach the Bible
from a strict-construction viewpoint, while another may take a more met-
aphorical view. Differences in theological approaches do not necessarily
create different sponsoring groups, no matter how genuinely each congre-
gation feels about its choices.
16                                                    No. 17-2333

or court might surprise us by reversing course. See Kusper v.
Pontikes, 414 U.S. 51, 55 (1973) (rejecting Pullman abstention
where alternative interpretation of state law was “foreclosed
by the decision of the” state high court).
    The Pullman doctrine aims to avoid an unnecessary adju-
dication of the constitutionality of a state statute. Its purpose
is not served unless there is “some risk that the statute will be
found unconstitutional unless narrowed.” Mazanec v. N. Jud-
son-San Pierre Sch. Corp., 763 F.2d 845, 847 (7th Cir. 1985). As
it comes to us, this was not a close case. St. Augustine com-
plains that its religious exercise was burdened by a neutral
and generally applicable law. It roots an Establishment
Clause violation in the failure of the district and state officials
to contrast its religious dogma and practices with those of the
Roman Catholic diocese. And that is what inevitably would
be required: two schools could be incorporated under the
same entity and nonetheless differ just as much as St. Augus-
tine and St. Gabriel do. This is not one of those cases in which
we must side-step our obligation to resolve a case that is
properly before us.
                                III
    The district court properly granted summary judgment
for the defendants. St. Augustine and the Forros have not
shown a violation of their First Amendment rights. As applied
here, section 121.51 neither impinged on plaintiﬀs’ religious
liberties nor impermissibly engaged the state in matters of re-
ligious doctrine. We therefore AFFIRM the judgment of the dis-
trict court.
No. 17‐2333                                                                     17 

    RIPPLE, Circuit Judge, dissenting. The people of Wisconsin 
have recognized in their state constitution the importance of 
ensuring that every Wisconsin schoolchild receives safe and 
secure  transportation  to  the  school  chosen  by  his  parents, 
whether that school be a state‐operated school, a secular pri‐
vate school, or a religiously oriented private school.1 As the 
Wisconsin  Supreme  Court  has  noted,  by  enacting  this  state 
constitutional  provision  and  its  implementing  legislation,2 
Wisconsin  has  recognized  that  “the  same  consideration  of 
safety  and  welfare  should  apply  to  public  and  private  stu‐
dents  alike.”  Cartwright  v.  Sharpe,  162  N.W.2d  5,  11  (Wis. 
1968).3 Wisconsin’s choice accords with the Supreme Court’s 
recognition  of  the  important  liberty  interest  of  parents  to 
choose  the  educational  environment  of  their  children.  See 
Pierce v. Soc’y of Sisters, 268 U.S. 510, 534–35 (1925).  



                                                 
1 See Wis. Const. art. I, § 23. 

2 Wisconsin Statutes section 121.54(2)(b) requires the school board of each 

district operating high school grades to provide transportation “for each 
pupil residing in the school district who attends any elementary … or high 
school grade at a private school located 2 miles or more from the pupil’s 
residence, if such private school is a school within whose attendance area 
the pupil resides and is situated within the school district.” This transpor‐
tation  obligation  can  be  fulfilled  in  a  variety  of  ways.  See  Wis.  Stat. 
§ 121.55. This school district’s choice of the way in which it would fulfill 
such an obligation is not at issue in this case. 
3 We need not decide today whether the Constitution of the United States 

requires such evenhanded treatment of public and non‐public school stu‐
dents. See Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012 
(2017). 

       
18                                                         No. 17‐2333 

     In  implementing  the  State’s  commitment,  conscientious 
government  administrators  necessarily  face  practical  prob‐
lems. Limited funding is one of them. The Wisconsin legisla‐
ture attempted a partial solution to this perennial problem by 
mandating that each private school is entitled to bus transpor‐
tation  within  an  established  “attendance  area”4  and  by  also 
providing that, except in the case of single‐sex schools, “[t]he 
attendance areas of private schools affiliated with the same re‐
ligious  denomination  shall  not  overlap.”5  The  statute,  how‐
ever, does not define what it means for a school to be “affili‐
ated” with a denomination. There is no evidence in this record 
that  this  affiliation  provision  is  anything  other  than  a 
good‐faith attempt to implement the transportation program 
in  a  sensible,  fiscally  responsible  manner.  Nevertheless,  the 
provision’s  ambiguity  has  caused  significant  disagreement, 
resulting in two decisions by the Wisconsin Supreme Court. 
Before focusing on the present case, therefore, I pause to ex‐
amine these two cases of the Wisconsin Supreme Court. Both 
interpreted  the  statute  in  the  crosslight  of  Religion  Clause 
concerns  and  shed  considerable  light  on  the  path  that  we 
ought to follow in the case before us.  
    In  State  ex  rel.  Vanko  v.  Kahl,  188  N.W.2d  460,  464  (Wis. 
1971),  the  Supreme  Court  of  Wisconsin  focused  directly  on 
the  language  that,  on  its  face,  forbids  providing  transporta‐
tion  services  to  children  of  religiously  operated  private 
schools “affiliated with the same religious denomination” as 
another  school already receiving transportation in  the  same 

                                                 
4 Wis. Stat. § 121.51(1). 

5 Id. (emphasis added). The single‐sex school exception is not implicated 

in this case.  
No. 17‐2333                                                                19 

attendance  area.  The  statute  contained  no  similar  limitation 
for non‐religious private schools, and the Wisconsin court rec‐
ognized that this difference in treatment placed an additional 
burden on children attending a religiously affiliated private 
school—a burden that was not shared by children attending 
a non‐religious private school. The court therefore construed 
this provision to apply equally to children in both religiously 
affiliated  private  schools  and  non‐religiously  affiliated 
schools. Although not invoking squarely the rule that courts 
should construe a statute to avoid doubts about its constitu‐
tionality,  the  Wisconsin  high  court  frankly  recognized  that 
disparity  in  the  treatment  of  children  attending  religious 
schools would create “an apparent constitutional infirmity.” 
Id.  The  statute’s  reference  to  religiously  affiliated  schools, 
noted the court, was simply to ensure that schools conducted 
by religious orders were considered affiliated with a religious 
group,  even  if  these  schools  were  not  legally  owned  by  the 
sponsoring religion. Id.6 As construed by the court in Vanko, 
therefore,  the  statute  forbade  overlapping  attendance  zones 
only when a private school was “affiliated or operated by a 
single  sponsoring  group,  whether  such  school  operating 
agency or corporation is secular or religious.” Id. at 465.  
      Vanko made clear that all private schools, not just religious 
private  schools,  were  subject  to  the  overlapping  attendance 
area limitation. It had no occasion to come to grips with just 
how a school district should determine the “affiliation” of a 
religious private school with a “sponsoring group.” In Holy 
Trinity Community School, Inc. v. Kahl, 262 N.W.2d 210 (Wis. 
1978), the Wisconsin Supreme Court addressed this question. 
                                                 
6 The court later referred to this last explanation as dicta. See Holy Trinity 

Cmty. Sch., Inc. v. Kahl, 262 N.W.2d. 210, 212 (Wis. 1978). 
20                                                          No. 17‐2333 

In that case, a school of the Catholic Archdiocese of Milwau‐
kee, desiring a larger attendance area that would overlap with 
other  diocesan  schools,  closed  and  then  immediately  reo‐
pened  under  new  articles  of  incorporation  and  bylaws  that 
did not identify it as a Catholic school and that stated that it 
had  no  formal  religious  affiliation.  It  continued  to  employ 
many  of the same teachers, to  enroll many of the same stu‐
dents, and to lease, for a dollar a year, its building from the 
Catholic parish in which it was located. It conducted its reli‐
gious instruction in a “released‐time” program. Id. at 211.  
     The  State  Superintendent  of  Instruction  concluded,  on 
these facts, that the school remained affiliated with the Cath‐
olic Church and refused to provide transportation. The Wis‐
consin Supreme Court did not think that the Superintendent’s 
determination was sustainable. Relying principally on the de‐
cisions of the United States Supreme Court in New York v. Ca‐
thedral  Academy,  434  U.S.  125  (1977),  Levitt  v.  Committee  for 
Public Education  & Religious Liberty, 413 U.S. 472 (1973), and 
Lemon v. Kurtzman, 403 U.S. 602 (1971), the court held that the 
Superintendent should not make such a detailed inquiry into 
the  school’s  religious  practices  to  determine  whether  it  was 
affiliated with another religious body. In the court’s view, such 
an inquiry would have the primary effect of aiding religion or 
would result in an excessive entanglement of the government 
in religious affairs. The Superintendent must accept, said the 
court,  the  facial  validity  of  the  charter  and  bylaws  of  the 
school. Id. at 216.7 

                                                 
7 The majority maintains that the Wisconsin Supreme Court said in Holy 

Trinity that a court “generally must accept the school’s own profession of 
       
No. 17‐2333                                                                 21 

   In Vanko and Holy Trinity, the Wisconsin Supreme Court 
adopted  the  salutary  practice  of  employing  “neutral  princi‐
ples of law,” Jones v. Wolf, 443 U.S. 595, 600 (1979), in order to 
avoid slipping into the constitutionally impermissible quag‐
mire of defining religious doctrine and practice. Cf. Serbian E. 
Orthodox Diocese v. Milivojevich, 426 U.S. 696, 708–09 (1976). 
    Here, the State Superintendent failed to follow these Wis‐
consin decisions. The articles of incorporation state that “[t]he 
purposes for which the Corporation is organized are to create, 
establish,  maintain,  and  operate  an  interdenominational 
Christian school for the instruction for children in the primary 
and secondary grades.”8 Rather than grounding his decision 
in the articles of incorporation and by‐laws as he was required 
to do under state law, he decided to undertake an independ‐
ent  investigation  and  rested  his  decision  on  statements  he 
found on St. Augustine’s website.9  
    Faced  with  a  clear  failure  of  the  State  Superintendent  to 
follow the decisions of the Supreme Court of Wisconsin, the 
                                                 
affiliation or non‐affiliation.” Majority Op. at 10. Its citation to 82 Wis. 2d 
at 155–58 apparently refers to the Wisconsin court’s discussion of the ju‐
dicial obligation not to pierce the articles of incorporation or the bylaws. 
There, the Supreme Court of Wisconsin observers: “we hold only, where 
a religious school demonstrates by a corporate charter and bylaws that it 
is independent of, and unaffiliated with, a religious denomination, that in 
the absence of fraud or collusion the inquiry stops there. To make the fur‐
ther inquiry, as attempted by the Superintendent of Public Instruction, is 
to involve the state in religious affairs and to make it the adjudicator of 
faith.” Holy Trinity, 82 Wis. 2d at 157–58.  
8 R.26‐1 at 1. 

9 See R.26‐10 at 7.  


       
22                                                                  No. 17‐2333 

district  court  undertook  a  close  examination  of  Vanko  and 
Holy  Trinity.  It  began  its  analysis  by  admitting  frankly  that, 
given the holdings in those two cases, the Wisconsin Supreme 
Court might well “build on these cases” and interpret the stat‐
ute to require the State Superintendent to approve St. Augus‐
tine’s proposed area “even though it overlaps with the attend‐
ance  area  of  St.  Gabriel,  and  even  though  both  schools  de‐
scribe  themselves  as  Roman  Catholic  schools.”10  However, 
the district court then examined the website of St. Augustine 
School and, noticing that the school described itself as “Cath‐
olic,” the court then decided that the holdings of the Wiscon‐
sin Supreme Court permitted an examination beyond the le‐
gal  documents  of  incorporation  into  the  “school’s  religious 
denomination.”11 The court apparently never considered ab‐


                                                 
10 R.41 at 16. 

11 Id. at 13. The district court noted that Vanko had described the required 

nexus as “affiliated or operated by a single sponsoring group.” Id. It read 
Holy Trinity as not limiting the inquiry to the private school’s constituent 
documents  if  those  documents  do  not  affirmatively  disclose  that  the 
school has a particular affiliation. Id. at 15. That interpretation is belied by 
the Holy Trinity court’s reliance on Bradfield v. Roberts, 175 U.S. 291, 297 
(1899), in which the operative document did not disclose the religious af‐
filiation of the institution. See id. at 297–98 (“Nothing is said about religion 
or about the religious faith of the incorporators of this institution in the act 
of incorporation. … Whether the individuals who compose the corpora‐
tion under its charter happen to be all Roman Catholics, or all Methodists, 
or Presbyterians, or Unitarians, or members of any other religious organ‐
ization, or of no organization at all, is of not the slightest consequence with 
reference  to  the  law  of  its  incorporation,  nor  can  the  individual  beliefs 
upon religious matters of the various incorporators be inquired into.”). 

       
No. 17‐2333                                                                  23 

staining until the parties could obtain a more precise defini‐
tion of the word “affiliated” than the one offered in Holy Trin‐
ity.12 Rather, it took the School’s use of the term “Catholic” as, 
in  effect,  an  admission  of  affiliation  with  the  schools  of  the 
Archdiocese.13  
   My  colleagues  follow  the  lead  of  the  district  court.  The 
panel’s opinion culls out of the School’s self‐description on its 
website the word “Catholic.” In their view, if two schools em‐
ploy  the  same  label—“Catholic”—to  describe  themselves, 
they are “affiliated.”  
      In my view, there are several problems with this approach. 
The first is one of elemental fairness. The term “Catholic” ap‐
pears  in  the  school  website  in  the  broader  context  of  a 
wide‐ranging description of St. Augustine School, a text that 
sets  forth  the  educational  philosophy  of  the  institution  and 
the theological principles that animate that educational phi‐
losophy. Taking the single term “Catholic” out of this context 
                                                 
12  Notably,  the  defendants  had  removed  this  case  from  the  state  court 

where the plaintiffs had commenced the action. The state court no doubt 
would have followed the Wisconsin precedent discussed in the text and 
concluded that the Superintendent was not permitted to ignore St. Augus‐
tine’s claim of legal independence.  
     The defendants’ removal of this case to federal court simply has al‐
lowed them to avoid answering to the Wisconsin Supreme Court for their 
failure to follow Trinity Lutheran, 137 S. Ct. at 2024. Had they obeyed the 
holding of that case, they would have treated religious and non‐religious 
schools evenhandedly and, in the process, avoided any need to address a 
constitutional question. 
13 Earlier in its opinion, the district court had surmised that St. Augustine 

might be “Traditionalist Catholic.” R.41 at 3. It then said that it mentioned 
this point “only to provide some background information on how St. Au‐
gustine differs from a diocesan school.” Id. 
24                                                                 No. 17‐2333 

and  employing  it  as  an  outcome‐determinative  label  obvi‐
ously raises a basic question of fairness, especially when we 
clearly are forbidden to evaluate the remainder of the context 
to determine whether the theological principles set forth there 
are indeed embraced by the Roman Catholic Church, which 
operates St. Gabriel in the same district.  
     I recognize, as do my colleagues, that permitting the state 
to derive denominational affiliation through an examination 
and  judgment  of  theological  doctrine  would  pose  different 
constitutional concerns. I suggest, instead, that the Constitu‐
tion requires the state to rely on the same neutral principles it 
would apply to a non‐religious school. It should accept, as the 
Wisconsin courts certainly would, St. Augustine’s independ‐
ent corporate structure as proof that it is not “affiliated” with 
St.  Gabriel.  The  materials  submitted  to  the  Superintendent 
made the Superintendent well aware that St. Augustine is le‐
gally independent from St. Gabriel and the Archdiocese.14 
    Secondly, the court’s selective use of the term “Catholic” 
rests on the assumption that, for purposes of our Free Exercise 
analysis, a single term, even when culled from its context, can 
describe accurately the religious values and aspirations of an 
individual or a group of individuals. Labels work very well 
for identifying commodities in a supermarket, but they are ill 
fitted  for  protecting  the  religious  liberty  of  an  individual 
                                                 
14  See,  e.g., R.26‐9  (St.  Augustine’s  request  for  Superintendent  to  review 

the school district’s denial of transportation benefits, emphasizing St. Au‐
gustine’s  independence  from  the  Archdiocese  and  separately  chartered 
corporate structure); R.33‐6 at 3–4 (school district’s submission to Super‐
intendent, recognizing that St. Augustine is “incorporat[ed] under a dif‐
ferent  charter”  and  has  a  “differing  organizational  structure[]”  from  an 
Archdiocesan school).  
No. 17‐2333                                                                   25 

American.  Our  constitution  recognizes  “the  right  of  every 
person to freely choose his own course” with respect to “reli‐
gious training, teaching and observance.” Sch. Dist. of Abing‐
ton  Twp.  v.  Schempp,  374  U.S.  203,  222  (1963)  (emphasis 
added). A cornerstone of our Religion Clauses jurisprudence 
is the right of each individual to define personal religious be‐
liefs not according to institutional norms but according to per‐
sonal religious commitments. See Kaufman v. McCaughtry, 419 
F.3d 678, 681 (7th Cir. 2005). The congruity of personal beliefs 
with  those  of  a  known  religious  organization  is  beside  the 
point. Personal beliefs may have some overlap with an insti‐
tutional religion; or they may be heretical or overly zealous 
variations of institutional beliefs. Grayson v. Schuler, 666 F.3d 
450, 454 (7th Cir. 2012). They may even evince lax adherence 
to  a  known  religion.  Reed  v.  Faulkner,  842  F.2d  960,  963  (7th 
Cir. 1988). But if an individual sincerely holds those beliefs, 
the  Religion  Clauses  protect  them.  Grayson,  666  F.3d  at  454 
(“Religious belief must be sincere to be protected by the First 
Amendment, but it does not have to be orthodox.”).15 

                                                 
15 We have held that the government may inquire into the sincerity of a 

person’s beliefs, Grayson v. Schuler, 666 F.3d 450, 454 (7th Cir. 2012), and 
that  it  can  be  appropriate  to  examine,  in  a  measured  and  non‐intrusive 
manner, the congruity of a person’s beliefs to those of the religion that he 
professes in an effort to ascertain the sincerity of his beliefs, Nelson v. Mil‐
ler, 570 F.3d 868, 880–82 (7th Cir. 2009). But see Koger v. Bryan, 523 F.3d 789, 
799–800 (7th Cir. 2008). Similarly, civil government need not tolerate sham 
or fraudulent conduct designed to avoid legitimate and evenhandedly ap‐
plied civil obligations. See, e.g., Welsh v. United States, 398 U.S. 333, 339–40 
(1970) (noting that it is necessary to consider whether an individual’s be‐
liefs are, in fact, “religious” in nature before granting that individual con‐
scientious objector status under the Selective Service Act); United States v. 
       
26                                                                      No. 17‐2333 

    Given  our  national  commitment  to  freedom  of  personal 
conscience, it is not surprising that our  history,  even  before 
the founding of the Republic, is filled with dissident individ‐
uals and groups who have disagreed with larger bodies and 
yet  insisted  that  they,  not  the  larger  group,  have  remained 
faithful  to  the  principles  of  the  original  group.  As  the  Su‐
preme Court noted in Thomas v. Review Board of the Indiana Em‐
ployment  Security  Division,  450  U.S.  707,  715  (1981),  “[i]ntra‐
faith differences … are not uncommon among followers of a 
particular  creed,  and  the  judicial  process  is  singularly  ill 
equipped  to  resolve  such  differences  in  relation  to  the  Reli‐
gion Clauses.” The “guarantee of free exercise is not limited 
to beliefs which are shared by all of the members of a religious 
sect. … [I]t is not within the judicial function and judicial com‐
petence to inquire whether [one person or another] correctly 
perceive[s] the commands of their common faith.” Id. at 715–
16.  
   Today’s holding permits a local school board to deny chil‐
dren  an  important  safety  protection  because  their  parents 
have concluded, based on their religious beliefs, that St. Au‐
gustine  School  embodies  their  personal  faith  commitment 
and that the Archdiocesan School does not. The court permits 
the local school board to exert  significant pressure  on those 
parents to bend to the school board’s determination that what 

                                                 
Seeger, 380 U.S. 163, 185 (1965) (“[W]e hasten to emphasize that while the 
‘truth’  of  a  belief  is  not  open  to  question,  there  remains  the  significant 
question whether it is ‘truly held.’ This is the threshold question of sincer‐
ity [and ]a prime consideration to the validity of every claim for exemption 
as  a  conscientious  objector.”).  But,  in  the  end,  it  is  the  sincerity  of  their 
beliefs, not their orthodoxy, that is the touchstone for constitutional pro‐
tection. These are well‐settled principles. 
No. 17‐2333                                                        27 

they believe to be an important religious difference between 
the two schools does not exist or is inconsequential. It also re‐
jects  the  Supreme  Court’s  explicit  statement  that,  when  the 
state conditions receipt of an important benefit program upon 
acceptance  of  such  a  government  determination,  it  places 
“substantial pressure” on the individual to modify his behav‐
ior and “a burden upon religion exists.” Id. at 718. “While the 
compulsion may be indirect, the infringement upon free exer‐
cise is nonetheless substantial.” Id.; see also Abington Twp., 374 
U.S. at 221. 
     Today’s  decision  therefore  raises  very  concrete  concerns 
beyond our achieving substantive justice for the parties before 
us. What will the court now do when individuals identifying 
themselves as Anglican Catholics, Polish Catholics, or Ortho‐
dox  Catholics  seek  to  raise  their  children  according  to  their 
own faith traditions? Barred from making any theological in‐
quiry, will the court again rely on labels? What will it do when 
individuals identifying as Missouri Synod Lutherans seek to 
establish a facility separate from those identifying as Evangel‐
ical Lutherans? Will Methodists and United Methodists expe‐
rience  the  same  problem?  As  the  ecumenical  movement 
grows  and  individuals  simply  identify  as  “Christian,”  how 
will the court deal with the differences that still remain? Will 
the court recognize the right of those who identify as Ortho‐
dox Jews to nurture their faith in schools separate from Re‐
formed  or  Liberal  Jews?  Other  analogous  situations  surely 
will arise as society continues to grow more and more plural‐
istic in its religious beliefs. Today, the court simply puts these 
very pragmatic but important questions off for another day; 
it ignores that its label methodology is simply unworkable in 
these  situations.  The  majority  opinion  “assume[s]  that  the 
Missouri  Synods  would  be  entitled  to  argue  that  they  are  a 
28                                                      No. 17‐2333 

different group from the Evangelicals, that the Orthodox Jews 
are entitled to argue that they are a different group from Re‐
formed Jews, and that Shi’a Muslims can urge that they are 
different  from  Sunnis.”16  Why,  then,  is  St.  Augustine  fore‐
closed from arguing that it is governed by a separate entity 
than that which governs St. Gabriel’s?  
    Today’s decision raises more than pragmatic problems. It 
raises haunting concerns about the future health of the Reli‐
gion Clauses in this circuit. It is indeed difficult to square to‐
day’s decision with the Supreme Court’s recent reaffirmation 
that “denying a generally available benefit solely on account 
of religious identity imposes a penalty on the free exercise of 
religion.”  Trinity  Lutheran  Church  of  Columbia,  Inc.  v.  Comer, 
137 S. Ct 2012, 2019 (2017). It is equally difficult to square this 
decision with the basic tenet of the Supreme Court’s Religion 
Clauses jurisprudence that the Constitution protects not only 
the “freedom to believe” but “the freedom to act.” Cantwell v. 
Connecticut,  310  U.S.  296,  303–04  (1940).  Today’s  exercise  in 
label reading is not consistent with our careful protection of 
the individual  liberty to adhere to, and  act on,  one’s personal 
religious beliefs. Accordingly, I respectfully dissent.  




                                                 
16 Majority Op. 14.